             Case 2:16-cr-00113-JLR Document 159 Filed 11/13/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR16-0113JLR

11                               Plaintiff,              ORDER ON REQUEST FOR
                   v.                                    CLARIFICATION
12
            SANTOS PETER MURILLO,
13
                                 Defendant.
14

15          Before the court is Defendant Santos Peter Murillo’s request for clarification of

16   the court’s October 1, 2020 order regarding Mr. Murillo’s pro se filings. (See Request

17   for Clarification (Dkt. # 156); see also 10/1/20 Order (Dkt. # 147).) As the court noted in

18   its prior order, the court received a motion for relief from judgment and a motion for

19   judicial notice from Mr. Murillo on September 24 and 25, 2020, respectively. (See

20   10/1/20 Order at 1.) The court struck those filings because Mr. Murillo filed them pro se

21   even though he has court-appointed counsel in this criminal matter. (See id. at 1-2.) Mr.

22   Murillo now seeks clarification of the basis of that order. (See generally Request for


     ORDER - 1
                Case 2:16-cr-00113-JLR Document 159 Filed 11/13/20 Page 2 of 4




 1   Clarification.) Specifically, Mr. Murillo informs the court that he understood that his

 2   court-appointed counsel was appointed only for purposes of Mr. Murillo’s pending

 3   motion for compassionate release, and not his 28 U.S.C. § 2255 habeas petition, which is

 4   also pending before the court. (See id. at 1-2); see also Murillo v. United States of

 5   America, Case No. C20-0484JLR. Because Mr. Murillo is not represented by counsel in

 6   his parallel habeas proceedings, he believed that he was entitled to file the motion for

 7   relief from judgment and motion for judicial notice pro se. (See Request for Clarification

 8   at 1-2.)

 9          Here, Mr. Murillo’s critical error is his failure to properly label his filings to

10   distinguish between this criminal case and the parallel habeas proceedings. Mr. Murillo

11   is correct that he is proceeding pro se in his civil habeas case and, as such, he is entitled

12   to file documents pro se in that matter. However, the court struck Mr. Murillo’s filings

13   because both filings were captioned with the case information and case number for this

14   criminal proceeding, not his parallel civil habeas proceeding. Thus, because Mr. Murillo

15   labeled the motion for relief from judgment and the motion for judicial notice with the

16   information from this criminal case, the court believed that Mr. Murillo intended to file

17   those documents in this criminal case. As the court explained, however, the court has

18   appointed Mr. Murillo counsel for his criminal case, which means that Mr. Murillo may

19   not file pro se motions in this criminal proceeding unless he complies with the

20   requirements of Local Civil Rule 83.2(b)(5). (See 10/1/20 Order at 1-2 (citing Local

21   Rules W.D. Wash. LCrR 1(a) (adopting Local Rules W.D. Wash. LCR 83.2(b) for

22   criminal proceedings); Local Rules W.D. Wash. LCR 83.2(b)(5) (requiring a represented


     ORDER - 2
              Case 2:16-cr-00113-JLR Document 159 Filed 11/13/20 Page 3 of 4




 1   party that seeks to appear or act pro se to “request[] by motion to proceed on his or her

 2   own behalf, certif[y] in the motion that he or she has provided copies of the motion to his

 3   or her current counsel and to the opposing party, and [receive from the court] an order of

 4   substitution by the court terminating the party’s attorney”)).) Thus, the court struck Mr.

 5   Murillo’s filings and declined to add them to the docket because they were improperly

 6   filed pro se.

 7          For future filings, the court advises Mr. Murillo that any filings that he wishes to

 8   file in his civil habeas proceeding must be labeled with the case caption from Mr.

 9   Murillo’s civil case and the case number from that case (C20-0484JLR). In contrast, for

10   future filings in this case, Mr. Murillo must either file documents through his

11   court-appointed counsel or comply with Local Civil Rule 83.2(b)(5). For the avoidance

12   of doubt, the court also reiterates that it has appointed counsel for Mr. Murillo only in this

13   criminal matter and not in his parallel civil habeas case. See Murillo v. United States of

14   America, Case No. C20-0484JLR, Dkt. # 12 at 3 (May 8, 2020) (declining to appoint

15   counsel for Mr. Murillo in his civil habeas petition).

16          Finally, to the extent that Mr. Murillo intended to file the motion for relief from

17   judgment and the motion for judicial notice in his civil habeas matter, the court notes that

18   the court has already dismissed Mr. Murillo’s 28 U.S.C. § 2255 petition and denied a

19   certificate of appealability. See Murillo v. United States of America, Case No.

20   C20-0484JLR, Dkt. # 39 at 8-28 (Sept. 25, 2020). If Mr. Murillo had filed his motion for

21   judicial notice in his civil case, the court would have disregarded it as untimely and

22   improper because it asked the court to take judicial notice of caselaw, which is not a


     ORDER - 3
             Case 2:16-cr-00113-JLR Document 159 Filed 11/13/20 Page 4 of 4




 1   proper use of judicial notice. The court considered all relevant caselaw in denying Mr.

 2   Murillo’s motion to dismiss. Additionally, the motion for relief from judgment sought a

 3   new criminal trial based on newly discovered evidence, but Mr. Murillo’s request was

 4   improperly based on Federal Rule of Civil Procedure 60(b). See Fed. R. Civ. P. 60(b).

 5   Moreover, the court already construed portions of Mr. Murillo’s Section 2255 petition as

 6   a motion for a new trial under Federal Rule of Criminal Procedure 33 and concluded that

 7   Mr. Murillo was not entitled to a new trial. See Murillo v. United States of America, Case

 8   No. C20-0484JLR, Dkt. # 39 at 19-21 (Sept. 25, 2020). In sum, even if both of the

 9   now-stricken filings had been properly captioned with the case information and case

10   number from Mr. Murillo’s civil case, those filings would have been improper and would

11   not have impacted the court’s decision to dismiss Mr. Murillo’s habeas petition.

12         Dated this 13th day of November, 2020.

13

14                                                   A
                                                     JAMES L. ROBART
15
                                                     United States District Judge
16

17

18

19

20

21

22


     ORDER - 4
